Case 1:21-cr-00077-CMH. Document 21 Filed 07/15/21 Page 1 of 3 PagelD# 261

FILED
IN OPEN COURT

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA CLERK, US. DISTRICT CONT
Alexandria Division SR RENDRIA, VIRGHI
UNITED STATES OF AMERICA
Vv. Criminal No. 1:21-cr-77-CMH
ANDREW ALEXANDER TEZNA

a/k/a N. ANDREW TEZNA
a/k/a NESTOR ANDRES TEZNA

Defendant.
CONSENT ORDER OF FORFEITURE

WHEREAS, on April 19, 2021, Defendant Andrew Alexander Tezna pled guilty to a
single count Criminal Information, charging the defendant with bank fraud, in violation of Title
18, United States Code, Section 1344(2), and pursuant to the defendant’s plea, the defendant
agreed to the entry of a monetary judgment of $285,449.11, representing the proceeds the
defendant obtained as a result of Count One;

AND WHEREAS, the defendant agrees to waive the provisions of Federal Rules of
Criminal Procedure | 1(b)(1)(J), 32.2(a), 32.2(b)(4) and 43(a) with respect to discussion of
forfeiture at the plea colloquy, notice of forfeiture in the charging instrument, and announcement
of the forfeiture at sentencing and incorporation of the forfeiture in the judgment;

NOW, THEREFORE, IT IS HEREBY ORDERED ADJUDGED AND DECREED
THAT:

1. The following property is forfeited to the United States, pursuant to 18 U.S.C.
982(a)(2)(A):
A sum of money in the amount of $285,449.11, which represents the
proceeds of Count One obtained by the defendant and which sum
shall constitute a monetary judgment against the defendant and in

favor of the United States. This is a sum for which the defendant shall
be solely liable.
Case 1:21-cr-00077-CMH Document 21 Filed 07/15/21 Page 2 of 3 PagelD# 262

2. The United States of America may collect said judgment by all available means,
including but not limited to the forfeiture of direct proceeds and substitute assets. The defendant
stipulates and the Court finds that the requirements of 21 U.S.C. § 853(p)(1) have been met.

3. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States is
authorized to conduct any appropriate discovery including depositions, interrogatories, requests
for production of documents and for admissions, and pursuant to Fed. R. Civil P. 45, the issuance
of subpoenas.

4. Pursuant to Fed. R. Crim. P. 32.2(b)(4), this order shall be included in the judgment in
this case.

5. Because the forfeiture consists of a money judgment, no ancillary proceeding is
necessary as directed by Fed. R. Crim. P. 32.2(c)(1).

July /5, 2021
Alexandria, Virginia

United States District Judge Hilton
Case 1:21-cr-00077-CMH Document 21 Filed 07/15/21

WE ASK FOR THIS:

Raj Parekh
Acting United States Attorney
Eastern District of Virginia

tes

imberly M. Shartar
Jamar K. Walker
Assistant United States Attorneys

    
   

Andtéw Alexande
Defendant

   

Page Xnthony , Esq.
Counsel for the Defendant

Page 3 of 3 PagelD# 263
